Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 1 of 10




                  EXHIBIT F
         Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 2 of 10


From:             Joshua Wurtzel
To:               Tyler Swensen; Victoria Stevens
Cc:               Henk Taylor; Dennis Wilenchik; Chase Turrentine; Jeffrey M. Eilender; Bradley J. Nash; lbeus@beusgilbert.com; Wendy Echols; Hilary
                  Myers; "Wyo Tech adv Wells Fargo"; Lisa Loftis; Heather Zwick
Subject:          RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL
Date:             Wednesday, May 15, 2019 11:50:49 PM
Attachments:      image001.png
                  image002.png


Tyler,

I will respond to your revisions on the protective order shortly. But this supplemental production does not satisfy
Wilenchik’s or Beus Gilberts’s obligations under the Court’s April 19 order. We will be filing an amended motion for
an order to show cause.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com


CommercialDivisionBlog.com

This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged
or confidential information. If you are not the intended recipient, please permanently delete this message and all
copies or printouts, and please notify me immediately.


From: Tyler Swensen <TylerS@wb-law.com>
Sent: Wednesday, May 15, 2019 8:27 PM
To: Joshua Wurtzel <jwurtzel@schlamstone.com>; Victoria Stevens <VictoriaS@wb-law.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; Dennis Wilenchik <diw@wb-law.com>; Chase Turrentine <chaset@wb-
law.com>; Jeffrey M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
lbeus@beusgilbert.com; Wendy Echols <WendyE@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; 'Wyo Tech
adv Wells Fargo' <e57659d03+matter1136246401@maildrop.clio.com>; Lisa Loftis <LisaL@wb-law.com>; Heather
Zwick <heatherz@wb-law.com>
Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

Josh,
Here are two additional documents we located related to payments received from Wyo
Tech or Inductance. We do not have copies of any checks received from those entities, but
those checks should be included as part of Wyo Tech’s responses to discovery requests that
we are working to complete. With respect to those documents, you have not responded to
my prior email about the proposed Protective Order. Please let us know whether you will
stipulate to the latest version we sent to you or if we will need to bring that dispute to the
Court’s attention. Until a Protective Order is in place we cannot advise our client to
produce any documents. Therefore, please respond as soon as possible. Thanks.



                                                          Tyler Swensen
                                                          Attorney At Law
          Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 3 of 10




                                                       TylerS@wb-law.com

                                                       The Wilenchik & Bartness Building
                                                       2810 North Third Street
                                                       Phoenix, Arizona 85004
                                                       P 602-606-2810 | F 602-606-2811
                  www.wb-law.com

----------------------------


ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material.
 Any interception, review, retransmission, dissemination or other use of this information by persons or entities other than the intended
recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication in error, please
contact us immediately at (602) 606-2810, and delete the communication from any computer or network system.


----------------------------
From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Tuesday, May 14, 2019 10:09 PM
To: Victoria Stevens <VictoriaS@wb-law.com>; Tyler Swensen <TylerS@wb-law.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; Dennis Wilenchik <diw@wb-law.com>; Chase Turrentine <chaset@wb-
law.com>; Jeffrey M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
lbeus@beusgilbert.com; Wendy Echols <WendyE@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; 'Wyo Tech
adv Wells Fargo' <e57659d03+matter1136246401@maildrop.clio.com>; Lisa Loftis <LisaL@wb-law.com>; Heather
Zwick <heatherz@wb-law.com>
Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

Counsel,

This production is insufficient and incomplete.

As a threshold matter, you did not produce documents showing which matters and clients each payment was for.
The receipts you produced don’t show this in any way, and most of the bills you produced do not show what
particular matter and what particular client(s) each payment was for.

More importantly, however, based on other documents we have, we know that you withheld documents showing
other payments to your and Beus Gilbert’s firm from Wyo Tech or Inductance. Thus, contrary to your representations
that this production includes documents showing all payments to W&B and Beus Gilbert from January 1, 2016
through present, we know there are several other payments that are not represented in this production. And if there
are several missing payments that we know about, there are presumably others that we do not know about—and will
thus be prejudiced if we do not have.

As I said earlier and yesterday, we accept your representation that you tried to serve your written responses to the
subpoenas on April 26 (but didn’t). But given that you did not even attempt to produce concededly-relevant
documents with those responses—and then withheld documents in the production you made tonight, despite
representing that this was everything—we will amend, but not withdraw, the contempt motion.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
          Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 4 of 10


jwurtzel@schlamstone.com


CommercialDivisionBlog.com

This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged
or confidential information. If you are not the intended recipient, please permanently delete this message and all
copies or printouts, and please notify me immediately.


From: Victoria Stevens <VictoriaS@wb-law.com>
Sent: Tuesday, May 14, 2019 9:00 PM
To: Tyler Swensen <TylerS@wb-law.com>; Joshua Wurtzel <jwurtzel@schlamstone.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; Dennis Wilenchik <diw@wb-law.com>; Chase Turrentine <chaset@wb-
law.com>; Jeffrey M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
lbeus@beusgilbert.com; Wendy Echols <WendyE@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; 'Wyo Tech
adv Wells Fargo' <e57659d03+matter1136246401@maildrop.clio.com>; Lisa Loftis <LisaL@wb-law.com>; Heather
Zwick <heatherz@wb-law.com>
Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL
Importance: High

Please find attached W&B’s documents supplemental to its 04-26-19 Response to CWT’s Subpoena. These
documents reflect all payments received by W&B from Inductance and Wyo Tech, which funds have been used to
pay Invoices on behalf of Wyo Tech, Inductance, and Danzik Applied Sciences, LLC.




                                                       Victoria Stevens
                                                       Senior Paralegal
                                                       VictoriaS@wb-law.com

                                                       The Wilenchik & Bartness Building
                                                       2810 North Third Street
                                                       Phoenix, Arizona 85004
                                                       P 602-606-2810 | F 602-606-2811
                  www.wb-law.com

----------------------------


ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material.
 Any interception, review, retransmission, dissemination or other use of this information by persons or entities other than the intended
recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication in error, please
contact us immediately at (602) 606-2810, and delete the communication from any computer or network system.


----------------------------
From: Tyler Swensen <TylerS@wb-law.com>
Sent: Tuesday, May 14, 2019 5:07 PM
To: Joshua Wurtzel <jwurtzel@schlamstone.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; admin <admin@wb-law.com>; Dennis Wilenchik <diw@wb-law.com>;
Chase Turrentine <chaset@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; lbeus@beusgilbert.com
Subject: Re: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

It appears my estimate was overly optimistic. It will likely take until about 7:00 PM MST to get the documents
finalized and forwarded to you.
         Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 5 of 10




Sent via the Samsung Galaxy S8, an AT&T 5G Evolution capable smartphone



-------- Original message --------
From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Date: 5/14/19 4:10 PM (GMT-07:00)
To: Tyler Swensen <TylerS@wb-law.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>, admin <admin@wb-law.com>, Dennis Wilenchik <diw@wb-law.com>,
Chase Turrentine <chaset@wb-law.com>, Victoria Stevens <VictoriaS@wb-law.com>, "Jeffrey M. Eilender"
<jeilender@schlamstone.com>, "Bradley J. Nash" <bnash@schlamstone.com>, lbeus@beusgilbert.com
Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

Tyler,

Though I will—as I said I would do—accept your representation that you intended to serve these responses on April
26, you have now admitted that you have responsive documents that you did not even try to produce—and thus
deliberately withheld—on April 26, and through present. And despite your claim four hours ago that you were
“compiling those invoices right now,” we still don’t have those documents.

Nor can you claim that your failure to produce these documents was not in knowing violation of the court’s order,
since you were not permitted to unilaterally limit the time frame for which you would produce responsive documents
when the subpoena called for the production of documents through the date of production and the court order said
to produce all documents requested by the subpoena. And this limiting is even more problematic, since you limited
the date range to a time that (according to you) would allow you to say you had no documents—though by your own
admission, responsive documents exist outside this time frame.

This all being said, when will all documents responsive to the subpoena be produced? Please produce them right
away, and after we review, we will let you know what we will do about the motion.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com


CommercialDivisionBlog.com

This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged
or confidential information. If you are not the intended recipient, please permanently delete this message and all
copies or printouts, and please notify me immediately.


From: Tyler Swensen <TylerS@wb-law.com>
Sent: Tuesday, May 14, 2019 3:08 PM
To: Joshua Wurtzel <jwurtzel@schlamstone.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; admin <admin@wb-law.com>; Dennis Wilenchik <diw@wb-law.com>;
Chase Turrentine <chaset@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; lbeus@beusgilbert.com
Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL
          Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 6 of 10



Josh,
I can confirm that Beus Gilbert has not received any payments from either WYO Tech or
Inductance at any time. It is also my understanding that W&B did not receive any
payments from either Inductance or WYO Tech prior to October 2017, as stated in the
Response to SDT. W&B has obviously received payments from WYO Tech to pay for our
representation of it in this lawsuit and W&B may have also received some payments from
WYO Tech or Inductance related to other matters since October 2017. While we maintain
that those post-October 2017 payments are entirely irrelevant to any issue in this case, we
understand—but disagree with—your argument that Judge Lanza’s ruling opened the door
to discovery of all such payments. Without waiving our objections, we will agree to provide
copies of invoices relating to any such payments and we are compiling those invoices right
now. In exchange for that concession, we again request that you withdraw your Motion for
OSC.



                                                       Tyler Swensen
                                                       Attorney At Law
                                                       TylerS@wb-law.com

                                                       The Wilenchik & Bartness Building
                                                       2810 North Third Street
                                                       Phoenix, Arizona 85004
                                                       P 602-606-2810 | F 602-606-2811
                  www.wb-law.com

----------------------------


ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material.
 Any interception, review, retransmission, dissemination or other use of this information by persons or entities other than the intended
recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication in error, please
contact us immediately at (602) 606-2810, and delete the communication from any computer or network system.


----------------------------
From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Tuesday, May 14, 2019 8:39 AM
To: Tyler Swensen <TylerS@wb-law.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; admin <admin@wb-law.com>; Dennis Wilenchik <diw@wb-law.com>;
Chase Turrentine <chaset@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; lbeus@beusgilbert.com
Subject: Re: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

Please confirm below so we can decide what to do. Thanks.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Main: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com
       Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 7 of 10




CommercialDivisionBlog.com

This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged
or confidential information. If you are not the intended recipient, please permanently delete this message and all
copies or printouts, and please notify me immediately.

On May 13, 2019, at 11:50 PM, Joshua Wurtzel <jwurtzel@schlamstone.com> wrote:

      Tyler,

      We have searched our e-mails, and we don’t have incoming e-mails from anyone at your firm sending
      these responses. Nor did Mr. Taylor nor we get them in the mail. That being said, I will accept your
      representation as an officer of the court that your firm thought it sent these responses out on April 26.

      Concerning the time period to which you and Beus Gilbert limited your responses, the court’s April 9
      order states that Wilenchik and Beus Gilbert must “produce the documents requested by the
      subpoenas.” And the subpoenas requested documents from January 1, 2016 through the date of
      production—not through the date the restraining notice was served. Indeed, as you know, one of our
      theories is that Danzik started using Inductance—which was formed using Wyo Tech funds—to pay his
      personal expenses after we served the restraining notice on Wyo Tech, and that this shows that Danzik
      has an interest in Wyo Tech’s funds, since Inductance was merely a continuation of Wyo Tech after we
      served the restraining notice. And as you also know, limiting your responses to the date we served the
      restraining notice is improper, because the court rejected Wyo Tech’s argument that only the CWT
      Parties’ knowledge at the time the restraining notice was served is relevant. This all being said, is it your
      representation that neither Wilenchik nor Beus Gilbert has any documents responsive to any of the
      requests in the subpoenas in its possession, custody, or control for the full time period requested in the
      subpoenas—January 1, 2016 through the date of production (April 26, 2019)? Please confirm.

      Joshua Wurtzel
      Schlam Stone & Dolan LLP
      26 Broadway
      New York, NY 10004
      Tel.: (212) 344-5400 (x 324)
      jwurtzel@schlamstone.com

      <image001.png>
      CommercialDivisionBlog.com

      This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
      legally privileged or confidential information. If you are not the intended recipient, please permanently
      delete this message and all copies or printouts, and please notify me immediately.


      From: Tyler Swensen <TylerS@wb-law.com>
      Sent: Monday, May 13, 2019 7:21 PM
      To: Joshua Wurtzel <jwurtzel@schlamstone.com>
      Cc: Henk Taylor <HTaylor@rrulaw.com>; admin <admin@wb-law.com>; Dennis Wilenchik <diw@wb-
      law.com>; Chase Turrentine <chaset@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Jeffrey
      M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
      lbeus@beusgilbert.com
      Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL
Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 8 of 10


We have located two emails from Ms. Stevens, the paralegal who signed the
mailing certificate, sent at 6:57 p.m. and 8:23 p.m. on April 26, 2019, in which she
states that the Responses had been sent out. She also remembers preparing
envelopes for mailing the Responses. However, we cannot find any outgoing
email from April 26, 2019, to you and your co-counsel with the Responses
attached. It is unclear to us what happened. Apparently, Ms. Stevens either
failed to actually send you an email with the Responses, or she hit send and our
email server dropped the ball, which has happened before. In any event, as you
can see if you look at the “Properties” of the two .pdf files I forwarded to you just
now, they were finalized at around 6:30 p.m. on April 26, 2019. Based on Ms.
Stevens’ emails confirming that they had gone out, we assumed that you received
those Responses since we did not hear anything from you about it until we
received your Motion for OSC. If you have simply called and told us you never
received any Responses, we would have re-sent them and this situation could
have been averted and defused without the need for filing anything with the
Court.



                                                        Tyler Swensen
                                                        Attorney At Law
                               <image002.png>
                                                        TylerS@wb-law.com
                  www.wb-law.com
                                                        The Wilenchik & Bartness Building
                                                        2810 North Third Street
                                                        Phoenix, Arizona 85004
                                                        P 602-606-2810 | F 602-606-2811


----------------------------


ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.


----------------------------
From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Monday, May 13, 2019 3:56 PM
To: Tyler Swensen <TylerS@wb-law.com>
Cc: Henk Taylor <HTaylor@rrulaw.com>; admin <admin@wb-law.com>; Dennis Wilenchik <diw@wb-
law.com>; Chase Turrentine <chaset@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Jeffrey
M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
lbeus@beusgilbert.com
Subject: Re: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

Were these responses emailed? Please forward the email or other proof of service.

Joshua Wurtzel
Schlam Stone & Dolan LLP
Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 9 of 10


26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com


CommercialDivisionBlog.com

On May 13, 2019, at 6:51 PM, Tyler Swensen <TylerS@wb-law.com> wrote:

      Henk and Josh,
      We have reviewed your Motion for Order to Show Cause and demand
      that you withdraw it immediately. Your contention that Wilenchik &
      Bartness and Beus Gilbert have somehow flouted the Court’s directives
      is blatantly false. We sent you responses to the subpoenas in question
      on April 26, 2019, (see attached), in which both firms honestly
      responded that they have no documents responsive to your requests.
      Before you argue that those responses were limited to a time frame
      different than that set forth in the subpoenas, you should know that
      neither firm has any documents responsive to your requests at all.
       Therefore, if the Motion is not immediately withdrawn and we are
      forced to respond to it, we will be seeking sanctions against you and
      your firms.



                                                              Tyler Swensen
                                                              Attorney At Law
                                     <image353237.png>
                                                              TylerS@wb-law.com
                        www.wb-law.com
                                                              The Wilenchik & Bartness Building
                                                              2810 North Third Street
                                                              Phoenix, Arizona 85004
                                                              P 602-606-2810 | F 602-606-2811


      ----------------------------


      ATTORNEY/CLIENT COMMUNICATION

      The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
      privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
      or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
      received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
      from any computer or network system.


      ----------------------------
      From: Henk Taylor <HTaylor@rrulaw.com>
      Sent: Monday, May 13, 2019 1:47 PM
      To: lanza_chambers@azd.uscourts.gov
      Cc: admin <admin@wb-law.com>; Dennis Wilenchik <diw@wb-law.com>; Chase
      Turrentine <chaset@wb-law.com>; Tyler Swensen <TylerS@wb-law.com>; Victoria Stevens
      <VictoriaS@wb-law.com>; Joshua Wurtzel <jwurtzel@schlamstone.com>; Jeffrey M.
      Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
      Case 2:17-cv-04140-DWL Document 135-8 Filed 05/15/19 Page 10 of 10


            lbeus@beusgilbert.com
            Subject: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group LLC (2:17-cv-04140-DWL

            To Judge Lanza’s Chambers:

            Attached are the following documents filed in the referenced case today:

               1. Motion for Order to Show Cause; and
               2. Declaration of Joshua Wurtzel.

            Also attached in Word format is a form or order granting the Motion.

            J. Henk Taylor
            RYAN RAPP & UNDERWOOD, PLC
            3200 North Central Avenue
            Suite 2250
            Phoenix, Arizona 85012-2424
            Phone: 602.280.1000
            Direct Dial: 602.707.1480
            General Fax: 602.265.1495
            htaylor@rrulaw.com
            www.rrulaw.com




            WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or
            attachments unless you recognize the sender and know the content is safe.
            <04-26-19 Response to BG SDT.pdf>
            <04-26-19 Response to WB SDT.pdf>
      WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you
      recognize the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you recognize
the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you recognize
the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you recognize
the sender and know the content is safe.
